Title: From George Washington to Armand-Louis de Gontaut Biron, duc de Lauzun, 26 February 1781
From: Washington, George
To: Lauzun, Armand-Louis de Gontaut Biron, duc de


                        
                            Sir
                            Head Quarters New Windsor 26th Feby 1781.
                        
                        I have received intelligence that, four or five days ago, three hundred of the Enemy mounted went Eastward
                            upon Long Island and that Boats were sent up the Sound to receive them and pass them over to the Main. Should this be
                            true, there is a remote probability that your Corps is their object, but it will be impossible for them to accomplish the
                            enterprize, with the precautions you will naturally take to obtain notice of any debarkation.
                        I do not place much confidence in the Channel thro’ which this report comes; but as I make it a rule never to
                            slight any intelligence of this nature, I think it my duty to communicate it to you. I have the honor to be with very
                            great consideration and attachment Sir Your most obt and most hble Servant

                    